                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                           CASE NO. 3:16-cv-00695-GCM

BARONIUS PRESS, LTD.,                      )
                                           )   BARONIUS PRESS, LTD.’S SUPPLEMENTAL
       Plaintiff,                          )   RESPONSESTODEFENDANTSAINTBENEDICT
                                           )        PRESS,LLC’SSECOND SET OF
v.                                         )    INTERROGATORIES AND REQUESTS
                                           )     FOR PRODUCTION OF DOCUMENTS
SAINT BENEDICT PRESS LLC,                  )
                                           )
       Defendant.                          )
	
	      Plaintiff Baronius Press, Ltd. (hereinafter “Baronius Press”), by and through undersigned

counsel hereby supplemental responses and objections to Defendant, Saint Benedict Press, LLC

(hereinafter “Saint Benedict”) Second Set of Interrogatories and Requests for Production of

Documents (hereinafter “Requests or Discovery Requests”) as follows:

                                 PRELIMINARY STATEMENT

       Plaintiff Baronius Press has made a reasonable and good faith effort to respond to those

discovery requests that are intelligible in the context of this matter and not otherwise

objectionable. Plaintiff Baronius Press has not yet completed their investigation of the facts

relating to this protest, received all documents relating to this protest, interviewed witnesses in

connection with this protest, or completed their discovery or preparation of the factual and legal

issues in this protest. Each of the following responses, therefore, is based upon information

known to Plaintiff Baronius Press at this time and on documents presently available and

specifically known to it after a reasonable, diligent search. These answers and objections are

made without prejudice to, and are not a waiver of, Plaintiff Baronius Press’s right to rely on

other facts or documents at trial.


                                                                  EXHIBIT 2
                                                1
     Case 3:16-cv-00695-FDW-DCK Document 79-3 Filed 10/23/18 Page 1 of 10
responses and objections, as may become necessary, in accordance with applicable provisions of
the Federal Rules of Civil Procedure and relevant case law.

        13.    The foregoing General Objections are incorporated by reference into each of the
following specific responses and objections to Defendant Saint Benedict’s Requests, and all such
specific responses are made subject to and without waiver of the foregoing general objections,
whether or not specifically reiterated in the specific responses themselves.

                                    INTERROGATORIES

       Pursuant to Rule 33 of the Federal Rules of Civil Procedure, Plaintiff hereby provides its

supplemental responses to Defendant’s’ Second Set of Interrogatories subject to the General

Objections and specific objections set forth below.

        l.       State all damages that You contend You suffered as a result of Saint Benedict’s

selling of the Work, include in Your response the total dollar figure of all damages You contend

You have suffered and any formula You used to come up with such figure. For example, if You

contend that Your damages are $30.00, You would state $30.00 and then break down the amount

such as: $10.00 for lost sales of the Work, $10.00 for lost sales of other Works, $10.00 for

attorney fees.

       RESPONSE:

       This request is overly broad, vague and potentially seeks information beyond the scope of

discovery. The Discovery is still ongoing. Subject to and without waiving all of the foregoing

objections, Defendant continues to sell the infringing work and therefore it is not possible create

any formulas to state the damages. Also, the Defendant has not supplied all requested

Interrogatories and Documents and the depositions of the Defendant have not taken place yet.

Once the all requested Interrogatories and Documents are received from Defendant, the

depositions have taken place and the Defendant confirms that it stopped selling the infringing

work, then the Plaintiff should be able to formulate the damages.




                                                4
    Case 3:16-cv-00695-FDW-DCK Document 79-3 Filed 10/23/18 Page 2 of 10
       SUPPLEMENTARY RESPONSE:

       At this time, Plaintiff does not have anything to add to the above.

       Plaintiff has asked Defendant to explain all of its deficiencies/contradictions in its

produced sales figures. Plaintiff has asked Defendant to update its current sales figures during all

material times to include all sales figures for: (1) hardback; (2) paperback; and (3) ebook, audio

book, etc., as well as which version of Fundamentals was sold in association with the hardback,

paperback and ebook version of Fundamentals. Additionally, Plaintiff also requires Defendant to

produce all up sales (i.e., subsequent purchases by purchasers of Fundamentals), which it will

seek via a subsequent request for production of documents. After Plaintiff has receives these

verified sales figures and supplemental production, it will be able to supplement its current

response to Defendant’s damage-related discovery requests.




                                                 5
    Case 3:16-cv-00695-FDW-DCK Document 79-3 Filed 10/23/18 Page 3 of 10
seeks information beyond the scope of discovery. Subject to and without waiving the foregoing

objections, Plaintiff identifies correspondence to/from the Defendant or any affiliate or

predecessor of Defendant, which requested documents are all in Defendant’s possession and

control.

       SUPPLEMENTARY RESPONSE:

       Plaintiff is in possession of correspondence between Defendant and Verlag Herder,

Germany. Despite Plaintiff’s request, Defendant has not released any correspondence with

Verlag Herder and noted the correspondence in its privilege log.

       While Plaintiff is willing to disclose the correspondence it holds, it will only disclose it

after Defendant has disclosed the correspondence with Verlag Herder that it holds.

           4.   All Documents that You contend support Your position that Plaintiff suffered a

 loss in sales of works other than Fundamentals of Catholic Dogma because of Defendant’s

 sale of Fundamentals of Catholic Dogma including, but not exclusive to, any financial

 information You contend supports Your position.

       RESPONSE:

       Subject to and without waiving the foregoing objections, Plaintiff has not yet completed

its investigation of the facts relating to its allegations in the Complaint, received all documents

relating to its allegations from Defendant and third parties, interviewed witnesses in connection

with its allegations, or completed its discovery or preparation of the factual and legal issues

related to its allegations in the Complaint. Subject to and without waiving the foregoing

objections, discovery is still ongoing. The Defendant continues to sell the infringing work and

therefore it is not possible create any formulas to state the damages. Also, the Defendant has not

supplied all requested Interrogatories and Documents and the depositions of the Defendant have

not taken place yet. Once the all requested Interrogatories and Documents are received, the


                                                8
    Case 3:16-cv-00695-FDW-DCK Document 79-3 Filed 10/23/18 Page 4 of 10
depositions have taken place and the Defendant confirms that it stopped selling the infringing

work, then the Plaintiff should be able to formulate the damages.

       SUPPLEMENTARY RESPONSE:

       At this time, Plaintiff does not have anything to add to the above.

       Plaintiff	 has	 asked	 Defendant	 to	 explain	 all	 of	 its	 deficiencies/contradictions	 in	 its	

produced	 sales	 figures.	 Plaintiff	 has	 asked	 Defendant	 to	 update	 its	 current	 sales	 figures	

during	all	material	times	to	include all	sales	figures	for:	(1)	hardback;	(2)	paperback;	and	

(3)	 ebook,	 audio	 book,	 etc.,	 as	 well	 as	 which	 version	 of	 Fundamentals	 was	 sold	 in	

association	    with	     the	     hardback,	      paperback	      and	      ebook	     version	      of	

Fundamentals.	 Additionally,	Plaintiff	also	requires	Defendant	to	produce	all	up	sales	(i.e.,	

subsequent	purchases	by	purchasers	of	Fundamentals),	which	it	will	seek	via	a	subsequent	

request	 for	 production	 of	 documents.	 After	 Plaintiff	 has	 receives	 these	 verified	 sales	

figures	 and	 supplemental	 production,	 it	 will	 be	 able	 to	 supplement	 its	 current	

response	to	Defendant’s	damage-related	discovery	requests.

         5.    All Documents that Paul Kejik agreed to provide during the depositions which

 took place on March 21, 2018 and March 22, 2018.

       RESPONSE:

       This request is overly broad, vague and potentially seeks information beyond the scope of

discovery. Subject to and without waiving the foregoing objections, the requested documents

were provided in our letter to Defendant dated April 26, 2018 and in documents bates stamped

BP00874-BP01068.

       SUPPLEMENTARY RESPONSE:

       At this time, Plaintiff does not have anything to add to the above.



                                                   9
    Case 3:16-cv-00695-FDW-DCK Document 79-3 Filed 10/23/18 Page 5 of 10
       SUPPLEMENTARY RESPONSE:

       Plaintiff disclosed the document relevant to this case as BP01144 in their letter to

Defendant dated July 19, 2018.

       As	previously	stated,	St. Paul’s of London is an independent third party and a customer

of Plaintiff. Defendant request for any other documents between Plaintiff and St. Paul’s of

London relating to the English Work, is unwarranted	and	not	permitted.	

         8.    All Documents that You contend support Your claim for damages including but

 not exclusive to any financial information supporting Your claim for damages.

       RESPONSE:

       This request is overly broad, vague and potentially seeks information beyond the scope of

discovery. Plaintiff has not yet completed its investigation of the facts relating to its allegations

in the Complaint, received all documents relating to its allegations from Defendant and third

parties, interviewed witnesses in connection with its allegations, or completed its discovery or

preparation of the factual and legal issues related to its allegations in the Complaint. Subject to

and without waiving the foregoing objections, discovery is still ongoing. The Defendant

continues to sell the infringing work and therefore it is not possible create any formulas to state

the damages. Also, the Defendant has not supplied all requested Interrogatories and Documents

and the depositions of the Defendant have not taken place yet. Once the all requested

Interrogatories and Documents are received, the depositions have taken place and the Defendant

confirms that it stopped selling the infringing work, then the Plaintiff should be able to formulate

the damages.

       SUPPLEMENTARY RESPONSE:

       At this time, Plaintiff does not have anything to add to the above.




                                                 11
    Case 3:16-cv-00695-FDW-DCK Document 79-3 Filed 10/23/18 Page 6 of 10
       Plaintiff	 has	 asked	 Defendant	 to	 explain	 all	 of	 its	 deficiencies/contradictions	 in	 its	

produced	 sales	 figures.	 Plaintiff	 has	 asked	 Defendant	 to	 update	 its	 current	 sales	 figures	

during	all	material	times	to	include all	sales	figures	for:	(1)	hardback;	(2)	paperback;	and	

(3)	 ebook,	 audio	 book,	 etc.,	 as	 well	 as	 which	 version	 of	 Fundamentals	 was	 sold	 in	

association	    with	     the	     hardback,	      paperback	      and	     ebook	      version	      of	

Fundamentals.	 Additionally,	Plaintiff	also	requires	Defendant	to	produce	all	up	sales	(i.e.,	

subsequent	purchases	by	purchasers	of	Fundamentals),	which	it	will	seek	via	a	subsequent	

request	 for	 production	 of	 documents.	 After	 Plaintiff	 has	 receives	 these	 verified	 sales	

figures	 and	 supplemental	 production,	 it	 will	 be	 able	 to	 supplement	 its	 current	

response	to	Defendant’s	damage-related	discovery	requests.

         9.    All Documents that You used to come up with any figure contained in Your

 response to Interrogatory No. 1 of Defendant’s Second Set of Interrogatories.

       RESPONSE:

       This request is overly broad, vague and potentially seeks information beyond the scope of

discovery. Plaintiff has not yet completed its investigation of the facts relating to its allegations

in the Complaint, received all documents relating to its allegations from Defendant and third

parties, interviewed witnesses in connection with its allegations, or completed its discovery or

preparation of the factual and legal issues related to its allegations in the Complaint. Subject to

and without waiving the foregoing objections, discovery is still ongoing. The Defendant

continues to sell the infringing work and therefore it is not possible create any formulas to state

the damages. Also, the Defendant has not supplied all requested Interrogatories and Documents

and the depositions of the Defendant have not taken place yet. Once the all requested

Interrogatories and Documents are received, the depositions have taken place and the Defendant



                                                  12
    Case 3:16-cv-00695-FDW-DCK Document 79-3 Filed 10/23/18 Page 7 of 10
confirms that it stopped selling the infringing work, then the Plaintiff should be able to formulate

the damages.

       SUPPLEMENTARY RESPONSE:

       At this time, Plaintiff does not have anything to add to the above.

       Plaintiff	 has	 asked	 Defendant	 to	 explain	 all	 of	 its	 deficiencies/contradictions	 in	 its	

produced	 sales	 figures.	 Plaintiff	 has	 asked	 Defendant	 to	 update	 its	 current	 sales	 figures	

during	all	material	times	to	include all	sales	figures	for:	(1)	hardback;	(2)	paperback;	and	

(3)	 ebook,	 audio	 book,	 etc.,	 as	 well	 as	 which	 version	 of	 Fundamentals	 was	 sold	 in	

association	    with	     the	     hardback,	      paperback	      and	     ebook	      version	      of	

Fundamentals.	 Additionally,	Plaintiff	also	requires	Defendant	to	produce	all	up	sales	(i.e.,	

subsequent	purchases	by	purchasers	of	Fundamentals),	which	it	will	seek	via	a	subsequent	

request	 for	 production	 of	 documents.	 After	 Plaintiff	 has	 receives	 these	 verified	 sales	

figures	 and	 supplemental	 production,	 it	 will	 be	 able	 to	 supplement	 its	 current	

response	to	Defendant’s	damage-related	discovery	requests.

       Plaintiff’s discovery is still ongoing, and expressly reserves the right to supplement,

clarify, revise, or correct any or all of the answers and objections herein this Response to

Defendant’s Second Set of Interrogatories and Requests for Production of Documents, and to

assert additional objections or privileges, in one or more subsequent supplemental answer(s).

       Respectfully submitted this the 24th 31st day of May July, 2018.




                                                  13
    Case 3:16-cv-00695-FDW-DCK Document 79-3 Filed 10/23/18 Page 8 of 10
                                      /s/ Mark W. Ishman
                                      Mark W. Ishman
                                      NC Bar No. 27908
                                      Attorney for Plaintiff
                                      Ishman Law Firm, P.C.
                                      9660 Falls of Neuse Road, Box 138-350
                                      Raleigh, NC 27615
                                      Telephone: (919) 468-3266
                                      Email: mishman@ishmanlaw.com



                                      Kristin G. Garris
                                      N.C. State Bar No.38767
                                      TANNENBAUM HELPERN SYRACUSE &
                                      HIRSCHTRITT LLP
                                      900 Third Avenue
                                      New York, New York 10022
                                      Tel: (212) 508-6783
                                      Email: garris@thsh.com




                                 14
Case 3:16-cv-00695-FDW-DCK Document 79-3 Filed 10/23/18 Page 9 of 10
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing SUPPLEMENTAL

RESPONSES TO DEFENDANT’s SECOND SET OF WRITTEN DISCOVERY

REQUESTS was served on the parties hereto by email and U.S. mail to the following recipients:

              Jonathan E. Buchan
              Natalie D. Potter
              Essex Richards, PA
              1701 South Blvd.
              Charlotte, NC 28203

              Telephone: (704) 377-4300
              Fax: (704) 372-1357
              Email: jbuchan@essexrichards.com
              Email: npotter@essexrichard.com



       This the 31st day of July, 2018.



                                                  /s/ Mark W. Ishman
                                                  Mark W. Ishman
                                                  NC Bar No. 27908
                                                  Attorney for Plaintiff
                                                  Ishman Law Firm, P.C.
                                                  9660 Falls of Neuse Road, Box 138-350
                                                  Raleigh, NC 27615
                                                  Telephone: (919) 468-3266
                                                  Email: mishman@ishmanlaw.com

       	

       	




                                             15
   Case 3:16-cv-00695-FDW-DCK Document 79-3 Filed 10/23/18 Page 10 of 10
